Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-7-2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (U.S. App. 2020/0026357) in view of Wouters et al. (U.S. App. 2005/0080193).
 In regard to claim 1, Kirsch teaches a visual display device for reproducing information on a display (see Abstract display), the visual display device comprising: at least one display module (see Fig. 1 and Para. 36 display with cover glass to the front face of display); at least one cover glass on which the display is shown (see Fig. 1 and Para. 36 display with cover glass to the front face of display); 
a mechanical separation arranged between the display module and the cover glass (see Para. 36 mechanical separation between display and cover where in Fig. 13 flexible bonding 64 is introduced); and at least one actuator (see Figs. 12 and 13, Item 24 actuator), which is designed to excite a movement of the cover glass (see Fig. 13 and Para. 41 cover plate vibrates freely), wherein: the mechanical separation comprises a flexible bonding that is configured such that the cover glass is mechanically decoupled from the display module (see Fig. 13 and Para. 41 cover plate vibrates freely and Para. , and  the flexible bonding comprises an adhesive (see Para. 36 flexible adhesive).
Kirsch is not relied upon to teach the bonding is mechanical insulation.
Kirsch as discussed above strongly implies mechanical dampening and isolation with the flexible bonding adhesive (See Para. 36). 
However, Wouters teaches the bonding is mechanical insulation (see Abstract and Para. 3 adhesives that exhibit vibration dampening properties).
It would have been obvious to a person of ordinary skill in the art to modify the flexible adhesive of Kirsch with the vibration dampening property adhesive of Wouters for operation in automotive and appliance industries (see Para. 3). Examiner further notes Kirsch discloses the base product/process of using flexible adhesives and mechanical separation for dampening in a vehicle display while Wouters discloses the known technique to apply vibration dampening adhesive in vehicles to yield predictable results of vibration dampening in the display via the applied adhesive of Wouters in the display device of Kirsch.
Regarding claim 2, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Wouters further teaches wherein the mechanical insulation the flexible bonding further comprises a viscous medium (see Para. 3 and 39 visco-elastic damping material).  
It would have been obvious to a person of ordinary skill in the art to modify the flexible adhesive of Kirsch with the vibration dampening property adhesive of Wouters for operation in automotive and appliance industries (see Para. 3). Examiner further notes Kirsch discloses the base product/process of using flexible adhesives and 
Regarding claim 4, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Kirsch further teaches wherein the actuator is arranged directly on the cover glass (see Fig. 13 Item 24 is on cover glass 18).  
Regarding claim 6, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Kirsch further teaches wherein the actuator comprises one or more of an electric motor, an electromagnetic coil and a piezo element (see Para. 104, Piezo).  
Regarding claim 8, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Kirsch further teaches a motor vehicle comprising a visual display device of claim 1 (see at least Title, Vehicle).
Regarding claim 9, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Kirsch further teaches wherein the flexible bonding extends entirely over a surface area of the display module that faces the cover glass (see Fig. 13, Item 64 extends over 62).  
Regarding claim 10, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Kirsch further teaches wherein the flexible bonding fills an air gap between the display module and the cover glass (see Figs. 12 and 13 where 64 fills 58).   


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (U.S. App. 2020/0026357) in view of Wouters et al. (U.S. App. 2005/0080193) in further view of Je et al. (U.S. App. 2010/0090813).
Regarding claim 5, Kirsch in view of Wouters teaches all the limitations of claim 1 above. Kirsch further teaches further comprising: a frame that encloses the cover glass (see Para. 67), wherein the actuator is arranged directly on the frame (see Para. 68).  
Kirsch is not relied upon to teach the frame is plastic.
However, Je teaches the frame is plastic (See Para. 30).
	It would have been obvious to modify the frame of Kirsch and Wouters to be plastic as part of Je for injection molding manufacturing and weight (see Para. 8 and 30). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694